Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
The amendments to the claims have overcome the previous 112(b) and the art rejections. However, based on the amendments to the claims, a new grounds of rejection is being made.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 was amended to that it is now directed to an electronic device, an optical device or a biomedical device comprising the optical medium of claim 1. There is no teaching or suggestion in the originally filed disclosure of an electronic device or a biomedical device comprising the optical medium; nor is there any evidence in the record that it was known in the art at the time of invention that electronic devices or biomedical devices can comprise semiconducting light emitting nanoparticle containing optical mediums. Thus amended claim 23 include new matter.
Response to Arguments
Applicants’ argue that Embodiment 31 supports amended claim 23, but this embodiment does not disclose semiconducting light emitting nanoparticle containing optical medium containing electronic devices or biomedical devices. This embodiment teaches the devices contain the claimed semiconducting light emitting nanoparticles, a composition comprising the nanoparticles and at least one additional material and a formulation comprising these nanoparticles, at least one solvent, where the solvent is selected from one or more members of the group consisting of aromatic, halogenated and aliphatic hydrocarbon solvents and optionally at least one additional material. This embodiment does not teach that the formulation is in the form of an optical medium as now claimed, nor that the devices can comprise semiconducting light emitting nanoparticle containing optical mediums. It is noted that an optical medium is not taught until embodiment 32 and embodiment 31 does not refer to this embodiment. Furthermore there is no teaching of an embodiment where the optical medium of embodiment 32 is present in electronic devices or biomedical devices. Thus the arguments do not show that amended claim 23 does not contain new matter.
Allowable Subject Matter
Claims 1-10, 22, 25, 26 and 28.
There is no teaching or suggestion in the art of record of an optical medium, and an optical device comprising the optical medium, where the optical medium comprises the semiconducting light emitting nanoparticles of claim 1 having a polymeric outer layer which is formed by cross-linking the claimed ligands and optionally at least one solvent, where the solvent is selected from one or more members of the group consisting of aromatic, halogenated and aliphatic hydrocarbon solvents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/9/22